DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8 and 13-17 are pending.  Claims 5-8 and 13-14 are the subject of this Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Procedural History
On 05/31/2019, Applicants filed a Request For First Action Interview (FAI) under the Enhanced First Action Interview Pilot Program.  See http://www.uspto.gov/patent/initiatives/first-action-interview/enhanced-first-action-interview-pilot-program.  On 08/09/2021, the Office issued a Pre-Interview First Office Action.  On 09/09/2021, Applicants filed a First Action Interview Request without proposed amendments, but only arguments.  On 01/06/2022, an interview was held.  On 01/12/2022, the Office issued a First Action Interview Office Action.  On 03/14/2021, Applicants responded with amendments and arguments.   In accordance with the FAI rules, this FINAL Office Action is issued because Applicants arguments are unpersuasive to overcome the rejections over US 2018/0348367 and US 20200376773.


Claim Rejections - 35 USC § 102 – Maintained
Applicants’ arguments and amendments in the Reply filed 09/25/2015 were unpersuasive because CREAR (US 2018/0348367) explicitly teaches that
[i]f it is determined that recoater device 120 is titled and/or uneven, and/or it is determined that build surface 118 of build plate 112 is not planar and / or even with support table 108, recoater device 120 and/or build platform 102 may be adjusted to correct these determinations, and the distance (DMD) between measurement device(s) 140 and exposed surface 109 of support table 108 and/or build surface 118 of build plate 112, and/or the distance (DBL) between blade 124 of recoater device 120 and build plate 112 may be determined again

(para. 0049).  A skilled artisan of ordinary intelligence would immediately understand this as encompassing moving the build plate away from the recoater, moving recoater, then moving the build plate to level with the recoater.  Thus, it is not novel to lower the build plate, then position the recoater in a first position over the build plate, then raise the build plate until contacting one or more of the at least two distance probes or until the build plate is within a predetermined distance of one or more of the distance probes.
	Thus, claims 5, 7-8 and 13-14 remain anticipated by CREAR.

New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. § 103(a) as being unpatentable over CREAR (US 2018/0348367), in view of SWEETLAND (US 20200376773).
	Touch/contact probes were a known species of distance probe as demonstrated by SWEETLAND; thus rendering claim 6 obvious.
	CREAR teaches distance probes to measure parallelism/tilt of build plate versus recoater, then adjust both accordingly.
	CREAR does not explicitly teach wherein the at least two distance probes are touch probes.
	However, SWEETLAND teaches that 
[i]n some embodiments, an additive manufacturing system may include one or more sensors and actuators that may be used to at least partially automate an alignment process of a recoater assembly. For example, the system 100 of FIG. 1 includes a first sensor 152 configured to detect an orientation of the build surface 120, and a second sensor 154 configured to detect an orientation of the recoater assembly. If a recoater is determined to be out of alignment with the build surface (e.g., based on an orientation measured by the sensors 152 and 154), the recoater may be reoriented to be brought into alignment with the build surface. Each of the sensors 152 and 154 is operatively coupled to a controller 150, which may determine a suitable adjustment to bring the recoater assembly and the build surface into alignment. For example, the controller 150 may determine an adjustment to the recoater assembly such that the recoater assembly is parallel to the build surface after the adjustment. Moreover, the controller 150 may be operatively coupled to one or more actuators associated with one or more of the attachments 106, 108, 112 and/or 114, and the controller may control operation of each actuator to move the recoater assembly and achieve a desired adjustment. Depending on the particular embodiment, the one or more sensors may include contact probes, laser displacement sensors, accelerometers, gyroscopes, and/or or any other suitable type of sensor, as the disclosure is not limited in this regard

(para. 0051).  A skilled artisan would have been motivated to substitute familiar touch/contact probes for the probes of CREAR to achieve the same purpose as in CREAR.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before effective filing to substitute contact probes for the probes of CREAR to achieve the same prupose with a reasonable expectation of success.

Prior Art
The following prior art demonstrates familiar recoater and build platform leveling to achieve parallelism: US 2018/0215102; US 20200139625; US 20200238613; US 20180326712; US 10076879; Lane et al, Design, Developments, and Results from the NIST Additive Manufacturing Metrology Testbed (AMMT), Proceedings of the Solid Freeform Fabrication Symposium, Austin, TX, [online], https://tsapps.nist.gov/publication/get_pdf.cfm?pub_id=921551, August 8-10, 2016.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743